Citation Nr: 1756666	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  11-00 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities on an extraschedular basis from November 28, 2007, to October 27, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel





INTRODUCTION

The Veteran has active duty service in the United States Army from May 1968 to June 1989.  He was awarded a Vietnam Service Medal and a Vietnam Campaign Medal with a 60 Device, among other commendations. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office. 

In a June 2017 rating decision, the RO granted entitlement to TDIU, effective May 3, 2006, to November 27, 2007, and from October 28, 2010.  As such, the issue remains on appeal for the period from November 28, 2007, to October 27, 2010, as reflected on the title page of this decision. 

This matter was previously remanded by the Board in September 2012, May 2016, and May 2017 and has been returned to the Board for appellate review.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  Upon remand by the Board in September 2012, entitlement to TDIU on an extraschedular basis was referred to the Director of the VA Compensation for consideration and the Director's June 2013 determination is of record.  


FINDINGS OF FACT

1.  In a June 2013 memorandum, the Director, Compensation Service determined that entitlement to TDIU on an extra-schedular basis had not been established for the entire appeal period. 

2.  Resolving all reasonable doubt in the Veteran's favor, the evidence establishes that the Veteran was unable to obtain or maintain substantially gainful employment due to service-connected disabilities from November 28, 2007, to October 27, 2010.


CONCLUSION OF LAW

For the time period from November 28, 2007, to October 27, 2010, the criteria for a TDIU on an extraschedular basis are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.40, 3.341. 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 361 (1993).


It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a Veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b). 

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, and pursuant to the Board's September 2012 remand, the Veteran's claim was forwarded to the Director of VA's Compensation Service for extraschedular consideration.  In June 2013, the Director determined that a TDIU on an extraschedular basis was not warranted for the entire appeal period.  

Since the Director determined that entitlement to an extraschedular rating based on individual unemployability was not warranted, the Board now has jurisdiction to decide the issue.  See Bowling, supra.  The Board notes that it does so while placing no weight on the findings of the Director of Compensation Service, as that is a non-binding administrative determination and does not constitute medical evidence.  See Wages v. McDonald, 27 Vet. App. 233, 239 (2015).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); See also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Factual Background and Analysis

In this case, the Veteran is service connected for the following disabilities: posttraumatic stress disorder (PTSD), rated 70 percent from May 3, 2006, rated 50 percent from November 27, 2007, and rated 70 percent from June 5, 2017; ischemic heart disease, rated 60 percent from October 28, 2010; residuals of soft tissue sarcoma (bladder tumor), rated noncompensable from October 28, 2011; rated 20 percent from November 28, 2014, and rated 40 percent from June 28, 2016; residuals of fusion of the right great toe with traumatic arthritis, rated 10 percent from July 1, 1989; tinnitus associated with bilateral hearing loss, rated 10 percent from August 23, 2006; and bilateral hearing loss, rated noncompensable from July 1, 1989.  The Veteran has a combined evaluation for compensation of 10 percent from July 1, 1989; 70 percent from May 3, 2006; 80 percent from August 23, 2006; 60 percent from November 27, 2007; 80 percent from October 28, 2010; 90 percent from November 28, 2014; and 100 percent from June 5, 2017.  

For the period from November 28, 2007, to October 27, 2010, his combined disability rating is not at least 70 percent, and he does not have a single disability of 60 percent or more.  Therefore, the requirements under 38 C.F.R. § 4.16(a) have not been met.  While the Veteran fails to meet the applicable percentage standards, the Board has nevertheless considered whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, and whether TDIU is warranted on an extraschedular basis.

Regarding his education and employment, the Veteran indicated that his disability affected employment and he became too disabled to work in March 2001.  See February 2010 Veterans Application for Increased Compensation Based on Unemployability.  The Veteran listed his employment for the last five years as a U.S. Postal Service employee working 40-plus hours per week from 1991 to 2001 with $4,000.00 being his highest gross earnings per month.  Id.  He reported the highest level of education he completed was two years of college and that he had no other education and training before or since he became too disabled to work.  He remarked that he became unable to function at work due to his mental state, which caused friction with employers and fellow employees.  Id.  Additionally, the Veteran reported difficulties in this work due to physical problems after having a joint taken out of his toe in 1986/1987.  See March 2013 VA examination report.  

As an initial matter, the Board notes that the record includes a diagnosis of major depressive disorder, for which the Veteran is not service connected.  See May 2009 VA examination report.  As documented in the May 2009 VA examination report, the Veteran experienced major social function changes since he developed his mental condition including social isolation and avoidance.  As the examiner identified these symptoms as associated with the Veteran's overall mental condition, the Board shall afford the Veteran the benefit of reasonable doubt and attribute such symptoms to his service-connected PTSD.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran was afforded a February 2007 VA audiological examination for hearing loss and tinnitus and the examination report indicated that the Veteran reported when there is background noise present he had difficulty following a conversation. 

The Veteran was afforded a May 2007 VA PTSD examination and the Veteran was diagnosed with PTSD.  Mental status examination of the Veteran revealed poor concentration such that he could not remember what he read and did not finish tasks; panic attacks were present and occurred more than once per week; there were signs of suspiciousness; intermittent history of hallucination including hearing his name called; obsessive rituals were present; impaired judgment; abnormal abstract thinking; and mildly impaired memory such that the Veteran forgot names, directions, recent events, and where he put things.  The examination report indicated that the Veteran demonstrated persistently experiencing the traumatic event with recurrent recollection of the event, feeling as if the traumatic events were recurring, recurrent distressing dream of the event, intense distress at exposure to a similar event, and physiological reactivity that symbolizes an aspect of the traumatic event.  He also demonstrated markedly diminished participation in activities, effort to avoid activities that arouse the event, feeling of detachment or estrangement from others, restricted range of affect, and sense of a foreshortened future.  
The Veteran had persistent symptoms of increased arousal with difficulty falling or staying asleep, difficulty concentrating, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The duration of his disturbances was more than one month and the disturbance caused distress or impairment in social, occupational, or other areas of functioning.  The examiner opined that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks because of symptoms including anxiety, suspiciousness, panic attacks weekly or less often, chrome sleep impairment, and mild memory loss such as forgetting names directions or recent events.

The Veteran was afforded an October 2009 PTSD VA examination and the examination report indicated that the Veteran had Axis one diagnoses of PTSD and secondary diagnosis of major depressive disorder.  The examination report indicated there had been major social function changes since he developed his mental condition including social isolation and avoidance.  The Veteran reported he stopped working in 2001 because of stress as he could not adapt to the stress of full-time employment and he experienced difficulty getting along with supervisors.  The examination report indicated the Veteran demonstrated PTSD symptoms including persistently experiencing the traumatic event with recurrent recollection of the event, recurrent distressing dream of the event, intense distress at exposure to a similar event, and physiological reactivity that symbolizes an aspect of the traumatic event.  The Veteran also demonstrated persistent avoidance of the stimuli associated with the trauma with efforts to avoid thoughts feelings or conversation associated with the trauma, markedly diminished participation in activities, effort to avoid activities that arouse the event, feeling of detachment or estrangement from others, restricted range of affect, and sense of a foreshortened future.  

Additionally, he had persistent symptoms of increased arousal with difficulty falling or staying asleep, difficulty concentrating, irritability or outbursts of anger, hypervigilance, and exaggerated startle response with the duration of the disturbance being more than one month.  The disturbance caused distress or impairment in social occupational or other areas of functioning.  His PTSD was chronic with the duration of symptoms being three months or more.  The examiner opined that, the effects of the Veteran's PTSD symptoms on his employment and overall quality of life included difficulty managing work stressors, suspiciousness, and relationships with coworkers and supervisors.

In June 2013 the Director of Compensation Service indicated that an administrative review for entitlement to Individual Unempoyability (IU) benefits of an extra-schedular basis had been completed and the Appeals Management Center (AMC) recommended the denial of IU.  See June 2013 VA Memo.  The Director indicated that service connection had been established for four conditions.  PTSD was currently evaluated at 50 percent disabling, residuals of fusion of the right great toe with arthritis was evaluated at 10 percent disabling, tinnitus was evaluated at 10 percent disabling, and bilateral hearing loss was evaluated at zero percent disabling. The total evaluation for compensation was 60 percent.  

The Director noted that VA examinations were performed in March 2013 to evaluate the service-connected conditions.  The general medical examiner stated that the right great toe condition does affect the Veteran's ability to perform physical jobs, but does not affect the ability to perform sedentary jobs.  The audiology examiner stated that the severity of the hearing loss and description of residual functional problems should not impact his ability to obtain and retain substantially gainful employment.  During the psychiatric examination, the Veteran reported that he takes prescription medication.  He is socially active and experiences mild to moderate psychiatric symptoms.  He was alert and oriented during the examination.  His memory functioning was described as adequate.  The examiner stated that the Veteran's psychiatric symptoms would impair his ability to work.  The examiner did not state that the Veteran was unable to work.  The Director continued to deny entitlement to IU on an extra-schedular basis.

In affording the benefit of reasonable doubt to the Veteran, the evidence of record supports a finding that from November 28, 2007, to October 27, 2010, the Veteran's service-connected disabilities prevented him from obtaining and maintaining gainful employment.  In this regard, the Board finds that the February 2007 and October 2009 VA examination reports provide the most probative evidence with respect to the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain gainful employment.

As set forth above, the Veteran experienced difficulty following a conversation when background noise was present.  See February 2007 VA examination report.  In addition to his hearing loss and tinnitus symptoms, the Veteran also major social function changes since he developed his mental condition including social isolation and avoidance.  See October 2009 VA examination report.  He demonstrated markedly diminished participation in activities, effort to avoid activities that arouse the event, feeling of detachment or estrangement from others, restricted range of affect, and sense of a foreshortened future.  Id.  Additionally, he had persistent difficulty falling or staying asleep, difficulty concentrating, irritability or outbursts of anger, hypervigilance, and exaggerated startle response with the duration of the disturbance being more than one month.  Id.  The disturbances caused distress or impairment in social occupational or other areas of functioning.  His PTSD was determined chronic with the duration of symptoms being three months or more.  The examiner opined that, the effects of the Veteran's PTSD symptoms on his employment and overall quality of life included difficulty managing work stressors, suspiciousness, and relationships with coworkers and supervisors.  Id.  Moreover, consideration has also been given to the Veteran's report of physical problems while working as a mail carrier until 2001 due to his service-connected right great toe disability.  See March 2013 VA examination report.  

The Board finds the general consistency between the findings and opinions in the March 2007 and March 2009 VA examination reports particularly probative with respect to assessing the nature and severity of the Veteran's service-connected disabilities during this period, including the functional impact of his disability.  Additionally, the Board finds the Veteran's reports of difficult following conversations and physical problems as a result of his service-connected hearing loss, tinnitus, and right great toe disabilities also probative.  When considered as a whole, the evidence of record supports a finding that the Veteran has been unable to secure or to maintain substantial gainful employment from November 28, 2007, to October 27, 2010, due to his service-connected PTSD, right great toe, tinnitus, and hearing loss disabilities.  
Resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise to support the grant of entitlement to TDIU, on an extraschedular basis from November 28, 2007, to October 27, 2010, as the evidence of record indicates during that period, the Veteran was been unable to obtain or retain substantially gainful employment due to his service-connected disabilities, when considering his occupational and educational history.


ORDER

For the period of time from November 28, 2007, to October 27, 2010, entitlement to service connection for a TDIU on an extraschedular basis is granted, subject to the laws and regulations governing the award of monetary benefits.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


